Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                            June 9, 2020
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 STATE OF WASHINGTON,                                                No. 52092-3-II
                                                                   (consolidated with)
                           Respondent,

        v.

 JEFFREY JAY KAZULIN,

                            Appellant.

 In the Matter of the Personal Restraint of                          No. 53835-1-II

 JEFFREY JAY KAZULIN,
                                                              UNPUBLISHED OPINION
                            Petitioner.



       GLASGOW, J.—Jeffrey Jay Kazulin appeals his conviction for unlawful possession of a

stolen vehicle. Kazulin argues the information in his case was constitutionally defective because

it did not include a description of the stolen vehicle. Kazulin did not request a bill of particulars

below and he agrees that the information contained all the essential elements of the charged crime.

We hold that Kazulin waived his right to challenge the information by not requesting a bill of

particulars below and affirm his conviction.

       Kazulin raises several other arguments for reversal in a statement of additional grounds

(SAG) and a consolidated pro se personal restraint petition (PRP). None of the arguments in

Kazulin’s SAG merits reversal of his conviction, and we deny Kazulin’s PRP.
Nos. 52092-3-II, 53835-1-II


                                                FACTS

          Kazulin accompanied his friend, Phillip Wells, to the house of Gary and Shirley Wells1

(unrelated to Phillip Wells). Gary and Shirley’s son had recently died. Phillip said he had been a

friend of their son and offered to help dispose of their son’s property, which included a Honda

Civic and a 1999 Ford truck. Gary decided to give the Honda to Kazulin and Phillip because it was

not running. Kazulin asked Gary about the truck. Gary told Kazulin he planned to sell the truck,

and Kazulin told him he was interested in buying it. Kazulin helped Gary start the truck. Kazulin

and Phillip then fixed the Honda and drove it away with Gary’s consent.

          The next morning, Gary discovered the truck was gone. His surveillance camera showed

that at about 4:00 a.m. that morning, a person rode up to the house on a bicycle, pushed the truck

into the street, started it, and drove away. The key to the truck was also missing.

          Gary and Shirley called 911 to report their truck stolen. A few days later, Tacoma Police

Officer Timothy Caber spotted the truck. Kazulin was driving it and Caber arrested Kazulin. The

truck’s ignition had been punched or tampered with so that the truck could be started without a

key. A key was also found inside the truck that might have been Gary’s truck key.

          Kazulin was charged with possession of a stolen vehicle in violation of RCW 9A.56.068

and RCW 9A.56.140. The information charged Kazulin with unlawful possession of a stolen

vehicle, stating in relevant part that on November 22, 2017, Kazulin “did unlawfully and

feloniously knowingly possess a stolen motor vehicle.” Clerk’s Papers at 1.




1
    For clarity we refer to Gary Wells, Shirley Wells, and Phillip Wells by their first names.

                                                   2
Nos. 52092-3-II, 53835-1-II


        Kazulin was convicted after a jury trial and sentenced to 48 months in prison. Kazulin

appeals his conviction. Kazulin also filed a SAG and a PRP, which was consolidated with his

direct appeal.

                                              ANALYSIS

                                           I. DIRECT APPEAL

        Under the Sixth Amendment to the United States Constitution and article 1, section 22 of

the Washington Constitution, a person accused of a crime has the right to be apprised of the nature

and cause of the accusation. See, e.g., State v. Pry, 194 Wn.2d 745, 751, 452 P.3d 536 (2019). A

charging document must include the essential elements, both statutory and nonstatutory, of all

charged crimes. State v. Kjorsvik, 117 Wn.2d 93, 101, 812 P.2d 86 (1991). If an essential element

is missing, the charging document is constitutionally deficient. Pry, 194 Wn.2d at 751.

        CrR 2.1(a)(1) provides that an indictment or information must also contain a “plain, concise

and definite written statement of the essential facts constituting the offense charged.” The

information “must allege the particular facts supporting” the charged crime to inform the accused

person of the nature of the accusation. Pry, 194 Wn.2d at 752.

        Kazulin argues that the information in his case was constitutionally insufficient because it

did not describe the stolen vehicle he was charged with possessing. Challenges to the constitutional

sufficiency of a charging document on the basis that the document failed to allege each essential

element of the charged crime may be raised at any time, including for the first time on appeal.

State v. Nonog, 169 Wn.2d 220, 225 n.2, 237 P.3d 250 (2010). But a challenge arguing that the

language in a charging document was vague as to some other matter will be waived if the defendant

did not request a bill of particulars before trial. Id.


                                                    3
Nos. 52092-3-II, 53835-1-II


       CrR 2.1(c) provides, “The court may direct the filing of a bill of particulars. A motion for

a bill of particulars may be made before arraignment, or within 10 days after arraignment,” or later

with the court’s permission. In State v. Mason, we held that a defendant who never requested a bill

of particulars and then brought a vagueness challenge on appeal, arguing that the information failed

to allege particular facts, had waived his right to challenge the information on vagueness grounds.

170 Wn. App. 375, 385, 285 P.3d 154 (2012).

       Kazulin acknowledges that the information in his case contained all the essential elements

of the charged crimes. Kazulin brings a vagueness challenge, but did not request a bill of particulars

below. As a result, we hold that he waived his vagueness argument, and he cannot raise this issue

for the first time on appeal. To the extent Kazulin argues that the longstanding distinction between

a challenge to an information’s constitutional sufficiency and vagueness as to some other matter

violates the Sixth Amendment, he cites no relevant authority to support this argument.

                             II. STATEMENT OF ADDITIONAL GROUNDS

       Kazulin raises a number of additional claims in his SAG that he argues support reversal of

his conviction. None of these claims merits reversal.

A.     Ineffective Assistance of Counsel

       The Sixth Amendment to the United States Constitution and article I, section 22 of the

Washington Constitution guarantee effective assistance of counsel. See Strickland v. Washington,

466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); State v. Grier, 171 Wn.2d 17, 32,

246 P.3d 1260 (2011). To prevail, Kazulin must show both that his counsel’s performance was

deficient, and that counsel’s deficient performance prejudiced him. Grier, 171 Wn.2d at 32-33. A




                                                  4
Nos. 52092-3-II, 53835-1-II


failure to prove either prong ends our inquiry. State v. Hendrickson, 129 Wn.2d 61, 78, 917 P.2d

563 (1996).

        We presume reasonableness and apply “exceptional deference” when “evaluating

counsel’s strategic decisions,” and “[i]f trial counsel’s conduct can be characterized as legitimate

trial strategy or tactics, it cannot serve as a basis for a claim [of] ineffective assistance.” State v.

McNeal, 145 Wn.2d 352, 362, 37 P.3d 280 (2002). A petitioner must prove that “counsel’s

performance fell below an objective standard of reasonableness in light of all the circumstances.”

In re Pers. Restraint of Lui, 188 Wn.2d 525, 538, 397 P.3d 90 (2017). To prove prejudice, a

petitioner must show that, but for counsel’s deficient performance, “there is a reasonable

probability that the result of the proceeding would have been different.” Id.

        First, Kazulin argues that his attorney was constitutionally ineffective because he failed to

investigate why law enforcement did not follow up on certain issues. Kazulin refers to the portion

of his counsel’s closing argument where he criticized the State for sloppy police work.

        Ineffective assistance of counsel claims can be based on counsel’s failure to investigate a

potential defense, see, e.g., In re Pers. Restraint of Davis, 152 Wn.2d 647, 739, 101 P.3d 1 (2004),

but it may be reasonable under the circumstances for an attorney not to “investigate lines of defense

that he has chosen not to employ,” Riofta v. State, 134 Wn. App. 669, 693, 142 P.3d 193 (2006).

Here, Kazulin’s attorney raised questions about the quality of the police investigation to cast doubt

on the State’s suggestion that Kazulin himself stole the truck, making it less likely that Kazulin

knew it was stolen. Had Kazulin’s attorney interviewed the police officers or conducted his own

investigation of the bicycle or surveillance video, he might have discovered information adverse

to his client. Kazulin’s attorney made a reasonable tactical decision about what to investigate.


                                                   5
Nos. 52092-3-II, 53835-1-II


       Second, Kazulin argues that his attorney was ineffective because he did not interview

witnesses. He also suggests his attorney was defective because he did not have a witness list at the

start of trial. Under RAP 10.10(c), an appellant who files a SAG must “inform the court of the

nature and occurrence of alleged errors.” Kazulin does not explain in his SAG which witnesses his

counsel should have interviewed, or how interviewing them would have supported his defense.

Kazulin also does not explain how the alleged witness list error made his counsel’s performance

deficient. Under RAP 10.10(c), Kazulin has failed to inform this court of the nature and occurrence

of these alleged errors. We do not further consider these arguments.

       Third, Kazulin argues that his attorney was ineffective because he did not object to the

State’s questions about the condition of the truck’s ignition and the identity of the key found in the

truck at the time of Kazulin’s arrest. Washington courts have held that the decision whether or not

to object during trial is a matter of trial tactics. See, e.g., State v. Kloepper, 179 Wn. App. 343,

355, 317 P.3d 1088 (2014) (citing State v. Madison, 53 Wn. App. 754, 763, 770 P.2d 662 (1989)).

Kazulin has not shown that his attorney’s failure to object was not a tactical decision. We conclude

this ineffective assistance claim does not have merit.

       Fourth, Kazulin argues his attorney’s performance was deficient because he did not pursue

theories of the case reflecting inconsistencies between some of the evidence presented at trial.

Kazulin contends that his attorney was ineffective because he did not argue that if Kazulin were

guilty, he would not have punched the ignition and possessed a key to the truck. Kazulin also

asserts his attorney was ineffective because he did not argue that, had Kazulin known the truck

was stolen, he would not have left the original license plates on the truck. Finally, Kazulin argues




                                                  6
Nos. 52092-3-II, 53835-1-II


his attorney was ineffective because he did not address minor inconsistencies in Caber’s testimony

about whether Kazulin initially gave him an incorrect birth date.

        We will not “find ineffective assistance of counsel if ‘the actions of counsel complained of

go to the theory of the case or to trial tactics,’” so long as those tactics were reasonable. State v.

Garrett, 124 Wn.2d 504, 520, 881 P.2d 185 (1994) (quoting State v. Renfro, 96 Wn.2d 902, 909,

639 P.2d 737 (1982)). Kazulin’s arguments clearly fall within the domain of trial tactics and

Kazulin has not shown that the defense theory his attorney pursued was unreasonable or that

counsel unreasonably chose not to raise the arguments Kazulin proposes in this SAG.

        Kazulin has failed to show that his attorney’s performance was deficient and, therefore, his

ineffective assistance of counsel claims all fail.

B.      Prosecutorial Misconduct

        Kazulin argues that the State committed prosecutorial misconduct: (1) when the prosecutor

inadvertently referred to Phillip Wells as “Mr. Phillips” while conducting the direct examination

of Gary, SAG at 3; (2) when the State argued in closing that Phillip was the one who took the truck

on November 22, 2017, because that argument may have conflicted with the testimony of one of

the police officers; and (3) when the State elicited testimony from Caber that Kazulin provided an

incorrect birth date on arrest.

        To prevail on an allegation of prosecutorial misconduct, the defendant bears the significant

burden of showing that the prosecutor’s conduct was both improper and prejudicial. See State v.

Thorgerson, 172 Wn.2d 438, 442, 258 P.3d 43 (2011). None of the conduct Kazulin describes was

improper. Kazulin’s prosecutorial misconduct claims do not have merit.




                                                     7
Nos. 52092-3-II, 53835-1-II


C.     Judicial Bias

       Kazulin argues that the judge exhibited personal bias against him because the judge had

previously been a prosecutor who charged Kazulin with a crime about 20 years earlier.

         “Pursuant to the appearance of fairness doctrine, a judicial proceeding is valid if a

reasonably prudent, disinterested observer would conclude that the parties received a fair,

impartial, and neutral hearing.” State v. Solis-Diaz, 187 Wn.2d, 535, 540, 387 P.3d 703 (2017).

Courts presume “that a trial judge properly discharged [their] official duties without bias or

prejudice.” Davis, 152 Wn.2d at 692. “The party seeking to overcome that presumption must

provide specific facts establishing bias.” Id.

       Kazulin explicitly consented to trial with this judge after the judge disclosed charging

Kazulin with a crime 20 years ago. The trial judge did not remember anything about this charge,

and Kazulin did not remember the judge. Kazulin’s judicial bias argument does not have merit.

       We decline to reverse Kazulin’s conviction based on any of the grounds raised in his SAG.

                                                 III. PRP

A.     PRP Standards

       To obtain relief through a PRP, a “petitioner must prove either a (1) constitutional error

that results in actual and substantial prejudice or (2) nonconstitutional error that ‘constitutes a

fundamental defect which inherently results in a complete miscarriage of justice.’” In re Pers.

Restraint of Monschke, 160 Wn. App. 479, 488, 251 P.3d 884 (2010) (quoting Davis, 152 Wn.2d

at 672). The petitioner must prove prejudice by a preponderance of the evidence. In re Pers.

Restraint of Lord, 152 Wn.2d 182, 188, 94 P.3d 952 (2004). We hold a pro se petitioner to the




                                                    8
Nos. 52092-3-II, 53835-1-II


same standard as an attorney. In re Pers. Restraint of Rhem, 188 Wn.2d 321, 328, 394 P.3d 367

(2017).

B.        Ineffective Assistance of Counsel

          As explained above, Kazulin must show that his counsel’s performance was deficient and

that counsel’s deficient performance prejudiced him. Grier, 171 Wn.2d at 32-33.

          Kazulin first argues in his PRP that his attorney was ineffective because he did not

interview Gary, Shirley, or the police officers who investigated the stolen truck, did not investigate

possible fingerprints on a bicycle found at the scene, did not investigate whether the key found in

the truck matched the truck, and did not retain an expert on keys to support an argument that the

key found in the stolen truck was not for that truck. Kazulin does not explain what new information

his attorney would have garnered from interviewing the people he identifies. And because

Kazulin’s primary defense was that he did not know the truck was stolen, his attorney had no

obligation to investigate evidence about whether the key matched the truck or to present expert

testimony about keys. Kazulin has not shown deficient performance or prejudice with regard to

these claims.

          Second, Kazulin argues that his attorney was unprepared for trial because the attorney had

only 10 days to prepare, and he asserts that he never talked to his attorney prior to that 10 day

period. Kazulin’s attorney had more than 10 days to prepare because he appeared at a continuance

hearing in February 2018, and trial did not begin until June 2018. The record does not reflect that

counsel was unprepared to examine witnesses or deliver arguments. Moreover, Kazulin did not

testify at trial, so he did not need his attorney to prepare him to testify. Kazulin has not shown




                                                  9
Nos. 52092-3-II, 53835-1-II


deficient performance or prejudice with regard to his attorney’s preparation for his trial. This

ineffective assistance of counsel claim also lacks merit.

       The issues raised in Kazulin’s PRP do not warrant relief.

                                          CONCLUSION

       We affirm Kazulin’s conviction and deny his PRP. The information in Kazulin’s case was

constitutionally sufficient and he did not request a bill of particulars. Kazulin raises no issues in

his SAG or PRP that justify relief.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      Glasgow, J.
 We concur:



 Maxa, P.J.




 Cruser, J.




                                                 10